Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 of U.S. Application 16/935,115 filed on July 21,2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/21/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 2, 4, 6-9, 11, 13-16, and 18-20 are rejected under 35 U.S.C. 102(a2) as being unpatentable over Thalheim et al (20200021284). 

    PNG
    media_image1.png
    555
    830
    media_image1.png
    Greyscale

Prior Art: Thalheim
Regarding claim 1, Thalheim discloses a fault-detection circuit (figs 1-6) for a power transistor (102), the fault-detection circuit comprising: a sense input terminal (Iense) configured to detect a collector-to-emitter voltage (across VCE 141) of the power transistor; a gate sense terminal  (of 131) configured to detect a gate voltage of the power transistor (par 32 discloses detection of drive signal which is the gate voltage); a protection comparator (470) having a comparator input (along 161) and a comparator output (output 471); a switch (M3 and M4) coupled between the sense input terminal and the comparator input (shown in fig 4), the switch controllable to be open when the power transistor transitions from an off state to an on state until the gate voltage crosses a pre-determined threshold (par 76 discloses on and off based on state drive signal), wherein the fault-detection circuit is configured to generate an output signal (along 433) at the comparator output indicative of a fault based on the measured collector-to-emitter voltage (pars 73 and 84 discloses fault detection based of transistors IBGT conditions).

Regarding claim 2, Thalheim discloses wherein the power transistor has a first terminal and a second terminal, and wherein the sense input terminal is configured to be coupled to a voltage node that is connected to the first terminal, the voltage node having a voltage relative to the second terminal, and wherein an amplitude of the voltage of the voltage node relative to the second terminal is larger than zero during a period when the switch is open (par 68 discloses detecting voltage based when the value is increasing from zero to over voltage condition. Therefore, detecting amplitude). 

Regarding claim 4, Thalheim discloses wherein the pre-determined threshold is a gate plateau voltage during a transition of the power transistor from an off state to an on state (as shown in fig 4 and par 37 discloses switch current 142). 

Regarding claim 6, Thalheim discloses control logic configured to receive the gate sense signal, and to control the switch to open upon receiving the gate sense signal (using 106 to control the system). 

Regarding claim 7, Thalheim discloses wherein the protection comparator is configured to compare a voltage at the comparator input with a desaturation voltage threshold, and to generate the output signal when the voltage at the comparator input crosses the desaturation voltage threshold (par 44 and par 82 discloses adjusting desaturation voltage which also connected to the input of the capacitor. Therefore the input of the comparator looks at the voltage from 469 and at 418).
Regarding claim 8, Thalheim discloses wherein a fault-detection circuit (figs 1-6) for a power transistor (102), the fault-detection circuit comprising: a protection comparator (470) having a comparator input  (along 161) and a comparator output (output at 471), wherein the comparator input is configured to detect a collector-to-emitter voltage of the power transistor (across VCE 141); a gate sense terminal (of 131) configured to measure a gate voltage of the power transistor (par 32 discloses detection of drive signal which is the gate voltage); a switch (M3 and M4) coupled between the comparator output and a reference voltage, the switch controlled to be closed when the power transistor transitions from an off state to an on state until the gate voltage crosses a pre-determined threshold (par 76 discloses on and off based on state drive signal), wherein the fault-detection circuit is configured to generate an output signal (along 433) at the comparator output indicative of a fault based on the measured collector-to-emitter voltage (pars 73 and 84 discloses fault detection based of transistors IBGT conditions).
Regarding claim 9, Thalheim discloses wherein the power transistor has a first terminal and a second terminal, and wherein the sense input terminal is configured to be coupled to a voltage node that is connected to the first terminal, the voltage node having a voltage relative to the second terminal, and wherein an amplitude of the voltage of the voltage node relative to the second terminal is larger than zero during a period when the switch is open (par 68 discloses detecting voltage based when the value is increasing from zero to over voltage condition. Therefore, detecting amplitude). 

Regarding claim 11, Thalheim discloses wherein the pre-determined threshold is a gate plateau voltage during a transition of the power transistor from an off state to an on state (as shown in fig 4 and par 37 discloses switch current 142). 

Regarding claim 13, Thalheim discloses control logic configured to receive the gate sense signal, and to control the switch to open upon receiving the gate sense signal (using 106 to control the system). 

Regarding claim 14, Thalheim discloses wherein the protection comparator is configured to compare a voltage at the comparator input with a desaturation voltage threshold, and to generate the output signal when the voltage at the comparator input crosses the desaturation voltage threshold (par 44 and par 82 discloses adjusting desaturation voltage which also connected to the input of the capacitor. Therefore the input of the comparator looks at the voltage from 469 and at 418).

Regarding claim 15, Thalheim discloses a method for detecting fault condition (figs 1-6) for a power transistor (102) having a gate (of 131), a first terminal (183) and a second terminal (along 141), the method comprising: turning on the power transistor from an off state (using 142); determining whether a gate voltage of the power transistor crosses a pre-determined threshold (par 32 discloses detection of drive signal which is the gate voltage); in response to a determination that the gate voltage crosses the pre-determined threshold, coupling a sense input terminal  (from Iense) to a voltage node  (connected to 142 by resistor node at 137) that 

Regarding claim 16, Thalheim discloses15 8221129.4maintaining a voltage of the voltage node to be larger than zero during a period when the switch is open (par 68 discloses detecting voltage based when the value is increasing from zero to over voltage condition. Therefore, detecting the voltage). 

Regarding claim 18, Thalheim discloses wherein the pre-determined threshold is a gate plateau voltage during a transition of the power transistor from an off state to an on state (as shown in fig 4 and par 37 discloses switch current 142). 

Regarding claim 19, Thalheim discloses wherein turning on the power transistor comprises: providing a gate drive output signal to the gate to turn on the power transistor (par 52 discloses turning on gate terminal which provides output signal). 

Regarding claim 20, Thalheim discloses opening the switch when the gate drive output signal is provided to the gate (along 342). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Thalheim et al (20200021284) in view of Kuttenkuler et al (USPGpub 20130154711). 

Regarding claims 3 ,10 and 17, Thalheim does not fully disclose a capacitor coupled between the first terminal and the second terminal, and wherein the voltage is a voltage across the capacitor.
However, Kuttenkuler discloses a capacitor coupled between the first terminal and the second terminal, and wherein the voltage is a voltage across the capacitor (shown in fig 4 at 320). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Thalheim in view of Kuttenkuler in order to detect faults based on unwanted values. 


	
Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Thalheim et al (20200021284) in view of Lee et al (USPGPub 20080212247). 

Regarding claims 5 and 12, Thalheim does not fully disclose comprising a gate sense comparator configured to compare the gate voltage with the pre-determined threshold, and to generate a gate sense signal indicating that the gate voltage crosses the pre-determined threshold.
However, Lee discloses comprising a gate sense comparator configured to compare the gate voltage with the pre-determined threshold, and to generate a gate sense signal indicating that the gate voltage crosses the pre-determined threshold (par 33 discloses comparators for faults and faults under load which are connected to the gate. Therefore generates a sense signal based on gate voltage). It would have been obvious to a person having ordinary skill in 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868